               Case 4:20-cv-03037-JST Document 10 Filed 05/05/20 Page 1 of 2




 1   Jennifer L. Loda (CA Bar No. 284889)
     Center for Biological Diversity
 2   1212 Broadway, Suite 800
     Oakland, CA 94612-1810
 3   Phone: (510) 844-7136
     Fax: (510) 844-7150
 4   jloda@biologicaldiversity.org

 5   Ryan Adair Shannon* (OR Bar No. 155537)
     Pro Hac Vice
 6   Center for Biological Diversity
     P.O. Box 11374
 7   Portland, OR 97211-0374
     Phone: (503) 283-5474 ext. 407
 8   Fax: (503) 283-5528
     rshannon@biologicaldiversity.org
 9

10   Attorneys for Plaintiffs

11                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION

13
      CENTER FOR BIOLOGICAL DIVERSITY,                 )
14    ET AL.,                                          )
                                                       )
15                   Plaintiffs,                       )
                                                       ) Case No: 4:20-cv-03037-KAW
16            v.                                       )
                                                       ) NOTICE OF APPEARANCE
17    DAVID BERNHARDT, ET AL.,                         )
                                                       )
18                Defendants.                          )
      ______________________________________           )
19

20
            Plaintiffs hereby give notice that Ryan Adair Shannon is appearing in the above
21
     captioned case. Mr. Shannon’s relevant address, telephone number, and email are as follows:
22

23

24

25

26                                 NOTICE OF APPEARANCE- 1 -
              Case 4:20-cv-03037-JST Document 10 Filed 05/05/20 Page 2 of 2




 1   Ryan Adair Shannon (OR Bar No. 155537)
     Center for Biological Diversity
 2   P.O. Box 11374
     Portland, OR 97211-0374
 3   Phone: (503) 283-5474 ext. 407
     Fax: (503) 283-5528
 4   rshannon@biologicaldiversity.org

 5

 6   Dated this 5th day of May, 2020              Respectfully submitted,

 7                                                /s/ Ryan Adair Shannon
                                                  Ryan Adair Shannon
 8                                                Pro Hac Vice
                                                  Center for Biological Diversity
 9                                                P.O. Box 11374
                                                  Portland, OR 97211-0374
10                                                (503) 283-5474 ext. 407
                                                  rshannon@biologicaldiversity.org
11
                                                  Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                 NOTICE OF APPEARANCE- 2 -
